                                        IN THE UNITED STATES DISTRICT COURT
                                        FOR THE NORTHERN DISTRICT OF IOWA
                                                  CENTRAL DIVISION


    UNITED STATES OF AMERICA,

                               Plaintiff,                                      No. 19-CR-3033-LTS-KEM

    vs.                                                                               ORDER


    BLAKE ANTHONY GIBBINS,

                               Defendant.
                                                               ____________________


              Pursuant to a request from Defendant Blake Anthony Gibbins, an initial
appearance, arraignment, and guilty plea hearing on the Information (Doc. 2) is hereby
scheduled for Monday, September 23, 2019, at 11:00 a.m., First Floor Courtroom,
320 6th Street, Sioux City, Iowa, before Chief United States Magistrate Judge Kelly K.E.
Mahoney. The parties are cautioned to fully comply with Judge Mahoney’s Standing
Order Regarding Guilty Pleas issued January 15, 2019, a copy of which is attached to
this Order. If any party objects to the entry of a guilty plea before a United States
Magistrate judge, the party is directed to notify the court immediately of the objection.
              Defendant’s counsel shall file (as soon as possible and prior to the date of the
plea hearing) the “Notice Regarding Entry of a Plea of Guilty and Consent To
                                                                     1
Proceed Before a Magistrate Judge.”

              The time from the date of this Order to the date of the plea hearing is excluded
from the time within which trial must commence under the Speedy Trial Act, 18 U.S.C.



1
  This form can be found on the Court’s web page: www.iand.uscourts.gov, Attorney Info,
Forms, Criminal, Consent to Plead Guilty.




               Case 3:19-cr-03033-LTS-KEM Document 6 Filed 09/19/19 Page 1 of 4
§ 3161(h)(1). See United States v. Mallett, 751 F.3d 907 (8th Cir. 2014) (holding that
“a party’s submission—whether express or implied, formal or informal—. . . to set a
change of plea hearing” suspends the speedy trial clock) (internal quotations and citations
omitted).
       IT IS SO ORDERED this 19th day of September, 2019.
                              

                                                 Kelly K.E. Mahoney
                                                 Chief United States Magistrate Judge
                                                 Northern District of Iowa




                                            2

       Case 3:19-cr-03033-LTS-KEM Document 6 Filed 09/19/19 Page 2 of 4
Case 3:19-cr-03033-LTS-KEM Document 6 Filed 09/19/19 Page 3 of 4
Case 3:19-cr-03033-LTS-KEM Document 6 Filed 09/19/19 Page 4 of 4
